Citation Nr: 1703332	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  10-33 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. Lindio, Counsel








INTRODUCTION

The Veteran served on active duty from August 1962 to July 1965.  The Veteran died in February 2009.  The appellant is the Veteran's surviving spouse.  She has been substituted in this appeal pursuant to 38 U.S.C.A. § 5121A (West 2014).  

This matter first came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied a disability rating in excess of 30 percent for PTSD.

In January 2013, the Board denied entitlement to a rating in excess of 70 percent for PTSD for accrued benefits purposes, (which was a mischaracterization of the issue, since the Veteran had only been assigned a 30 percent evaluation).  The appellant appealed the January 2013 Board decision to the Court of Appeals for Veterans Claims (Court).  In a February 2014 Memorandum Decision, the Court vacated the Board's decision for it to consider whether the Veteran was entitled to a rating in excess of 30 percent.  

In August 2014, the Board issued a decision that increased the Veteran's disability rating to 50 percent, but denied a rating in excess of that level.  The appellant appealed the Board's decision to the Court of Appeals for Veterans Claims (Court or CAVC), which issued an order in June 2015 granting a Joint Motion for Partial Remand (JMPR) filed by the Veteran and VA's Office of the General Counsel ("the parties").  The Court's order remanded the matter for action consistent with the terms of the JMPR.  

In November 2015, the Board remanded this matter for additional development, and it has since been returned to the Board.  


FINDING OF FACT

Throughout the entire appeal period, the Veteran's PTSD was not manifested by occupational and social impairment, with deficiencies in most areas, or total occupational and social impairment.  



CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist
 
VA's duty to notify was satisfied by a May 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, it is clear from the appellant's communications that she is cognizant as to what is required of her and of VA.  Moreover, she has previously been represented by an attorney in this matter.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (holding that an appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA and private treatment records from J. Lierly, Ph.D., with the Lakewood Behavioral Health Associates.  Therefore, the Board finds that VA has met its duty to assist in obtaining relevant records.

The Board finds that adequate information is associated with the claims file to rate the claim.  The Veteran underwent a VA examination in February 2008, and the AOJ obtained VA medical opinions in January 2011 and April 2016.  The Board finds that the medical opinions are adequate in order to evaluate the Veteran's PTSD, as they included an interview with the Veteran (for the February 2008 VA examination), a review of the record, and address the relevant rating criteria. 

The opinions considered all of the pertinent evidence of record, to include the statements by the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the providers offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The April 2016 VA medical opinion specifically addressed the question raised by the prior JMPR.  Therefore, the Board finds that the examination reports and VA medical opinions of record are adequate to adjudicate the rating claim and no further medical opinion is necessary.
 
Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II. Increased Rating Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

However, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Under Diagnostic Code (DC) 9411, a 30 percent evaluation is assigned when PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is assigned when PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as" followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

III. PTSD Claim

The appellant contends that the Veteran's PTSD was more severe than indicated by a 50 percent disability rating.

A.  Factual Background 

The relevant evidence of record includes a May 2007 VA treatment record noting that the Veteran's wife complained of the Veteran hallucinating about war scenes and becoming delusional.  

In a June 2007 letter, the Veteran stated that he had flashbacks, forgetting where he was/what he was doing, waking up sweating thinking about the war.  He indicated that his family reported that he walked in his sleep, ran in circles, yelled, and fought anyone that tried to stop his behavior.  He wrote that most of the time he felt that the enemy was trying to get him, and his family was afraid of him when he behaved in those ways, and he was not even aware that he was doing those things.  The Veteran also recounted that he did not sleep much due to his nightmares and that he did not eat much or go out.  

A July 2007 VA treatment record noted that the Veteran's primary complaint was trouble sleeping for over 40 years.  He could fall asleep but woke up two to three times a night; his wife reported that he sometimes cursed and fought in his sleep, and at times he was loud enough to wake others up in the house.  The Veteran indicated that he slept four to five hours a night and had nightmares once a week that woke him up.  He was able to go back to sleep sometimes but other times he remained awake for a while.  The Veteran reported intrusive thoughts, not liking to watch the news and, turning the TV off if there were reports of the war.  His wife indicated that the Veteran startled easily, was very defensive.  He stated that he paced and stared into space.  He reported that recently his interests for things had declined and that his mind was not as sharp; his wife felt that his performance had changed (e.g. not calling clients back about work and retreating to a back room when family came to visit).  He avoided outings, and he indicated that he did not have as much energy as before.  Overall, he had a "good feeling" about life, was family oriented, and enjoyed life, though his wife added that he did not always act like he did.  He had no suicidal or homicidal ideation.  

Mental status evaluation revealed that he was clean shaven, friendly, guarded with good eye contact, down mood, and stable and depressed affect with constricted range.  His slowed and soft speech was punctuated with long pauses.  His thought process was coherent, logical, and linear; and thought content was devoid of suicidal or homicidal ideation or delusions, and he had good judgment and insight.  With regard to cognition, he scored a 27/30 and could not remember two words and drawing was not correct.  The clinician noted that the Veteran presented with symptoms of PTSD with a history of trauma, about which he avoided talking and had trouble watching the news.  He had become isolative and no longer did things he once did, had trouble staying asleep because of nightmares, and became defensive if people walked up to him from behind and scared him.  He had strong social support, and good judgment and insight into his disorder.  It was noted that he was started on medication to help with sleep.  A diagnosis of PTSD was given and a GAF score of 55 was assigned.   

VA treatment records dated in August 2007 noted that the Veteran had nightmares one to two times a week, avoided people, and enjoyed some activities but limited his activities.  The Veteran indicted that he kept busy during the day to avoid thoughts from the past.  He did not report depression, although he felt that way in the past.  On evaluation, the clinician observed that the Veteran was in a good mood, demonstrated a euthymic affect and linear thought process, and was without suicidal or homicidal ideation or psychosis.  A diagnosis of PTSD was noted and a GAF score of 55 was assigned.  The clinician summarized that although the Veteran had some avoidance and nightmares, he was generally able to functional pretty well with nightmares being his primary complaint.  

A September 2007 VA treatment record noted that the Veteran reported having nightmares two times a week and generally slept eight hours with a few nighttime awakenings.  While other people made him nervous, he was able to get around it for the most part.  He worked in construction and was able to go to the grocery store as needed.  Although he had trouble with intrusive thoughts, he was able to put them out of his mind.  He also reported some situational depression related to bills, but had no prolonged period of depression.  On evaluation, the clinician observed that the Veteran was in a good mood, demonstrated a euthymic affect with full range, linear thought process, and was without suicidal or homicidal ideation or psychosis.  A diagnosis of PTSD was noted and a GAF score of 61 was assigned.  The clinician opined that the Veteran had been fairly highly functioning despite his PTSD diagnosis, continued to work in construction, and was not limited by avoidance or anxiety.  His major complaint was nightmares, and his medication was increased for several days.  

In a September 2007 letter from the Veteran's clinical psychologist, J. Lierly, he indicated that the Veteran's PTSD symptoms caused disturbed/restless sleep, frequent nightmares about Vietnam and combat experiences (two to three times per week), intrusive thoughts and memories (daily), and flashbacks (twice a week) for the last 40 years.  As a result, he experienced "increased irritability, difficulty relating to other people, social isolation, avoidance of crowds and sudden loud noises, avoidance of reminders of war time experiences such as war movies and symptoms of anxiety and depression."  

A February 2008 VA examination report reflects that the claims folder was reviewed.  The Veteran's wife indicated that the Veteran yelled and fought during the night three times a week, and the Veteran indicated that he did not remember the contents of his dreams.  She also reported to the examiner that the Veteran had been more isolated, stared off into space, and more distant from his grandkids in the last few months.  When questioned about what bothered him the most, the Veteran stated that he blanked out while driving two or three months before, and indicated that he did not have any particular thoughts.  After further questioning of the Veteran, the examiner noted that the Veteran had thoughts about Vietnam about two months before but it would not be considered a flashback.  The Veteran's wife reported that he lost 40-60 pounds over the last two years, and stopped working two to three months before due to his back problems.  The Veteran denied drug or alcohol use. 

On evaluation of the Veteran, the examiner observed that the Veteran was casually groomed and cooperative throughout the interview.  He maintained fair eye contact, had slow and soft spoken speech, mood was euthymic, affect was appropriate to content, thought processes and associations were logical and tight without loosening of associations or confusion.  Also, the Veteran was oriented to all spheres without evidence of delusions or hallucinations, and insight and judgment were deemed fair.  He denied any suicidal or homicidal ideations.  A diagnosis of depressive disorder was given, and a GAF score of 58 was assigned.  The examiner noted that the severity of the Veteran's symptoms was mild to moderate.  His symptoms did not preclude employment, but social functioning was impacted by isolation and depression.  There was no evidence of thought impairment or communication.  As to sleep disturbances, with periodic thoughts of wartime experiences, these symptoms did not meet the criteria for a diagnosis of PTSD based on their frequency, severity, and number of symptoms.  The examiner indicated that the complaints of memory lapses could not be tied to PTSD.  She further noted that the depressive symptoms likely had a detrimental effect on memory and concentration, but the other symptoms described would not suggest that the severity would be expected to be what the Veteran had described as "blanking out" when he was driving.  

Additionally, VA treatment records dated in 2008 and 2009 demonstrate that the Veteran had grossly impaired cognition, poor insight and judgment, and slow thought process.  He was hospitalized and delirium was diagnosed.  An October 2008 VA medical provider noted that the Veteran had an altered mental status, with "[s]ymptoms most likely due to steroid induced psychosis/delirium."  A February 2009 VA medical provider noted that the Veteran had been followed by neurology and had opined likely steroid induced psychosis versus recent infection leading to delirium, versus liver and kidney dysfunction.  Neurology was consulted and felt his altered mental status was secondary to metabolic encephalopathy. 

In this regard, a January 2011 VA examination report was rendered to determine the status of the Veteran's psychiatric disorder from 2008 to 2009.  Upon review of the claims folder, the VA examiner pertinently determined he "did not find any evidence, reviewing the file, that the neuropsychological and cognitive problems noted in that neuropsychological evaluation were related to the Veteran's posttraumatic stress disorder nor...depression."  The examiner did note "a rather significant delirium...however, the etiology of that was quite unclear. The possibilities included steroid induced psychosis versus recent infection leading to delirium versus liver and kidney dysfunction."  The examiner opined that "[u]ltimately, I do not have enough evidence to speculate on the causes of the Veteran's delirium other than to say that they did not appear to be related to posttraumatic stress disorder or depression."

An April 2016 VA medical opinion provider specifically determined that it was less likely than not (less than 50% probability) that the Veteran's delirium was proximately due to or the result of the Veteran's service connected PTSD.  The VA medical opinion provider explained that per the February 7, 2009 VA discharge summary, the Veteran had been treated for amyloidosis with hypotension and respiratory distress.  It indicated that the Veteran developed psychotic symptoms; however, the treatment record was silent with regard to any indications whatsoever that these psychotic symptoms were related in any way to his PTSD and/or depression.  The VA medical opinion provider further noted consideration of a prior mental health diagnostic assessment and found that it suggested mild to moderate PTSD symptoms.  The provider further found no indication of delirium which could be related in any way to PTSD and/or depression.

B.  Analysis

Following a review of the relevant evidence of record, which includes VA treatment records, lay statements, a statement from the Veteran's private medical provider, and the VA examination reports, the Board concludes that a disability rating in excess of 50 percent is not warranted.  

The next higher disability rating of 70 percent disability evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

Notably, the 30, 50, and 70 percent criteria each contemplate some form of mood impairment.  Simply because the Veteran may have a depressed mood or anxiety, and because the 70 level contemplates a deficiency in "mood" among other areas, does not mean his anxiety rises to the 70 percent level.  Rather, the Board notes that in regards to the Veteran's mood, his symptoms are more consistent with those associated with a 30 or 50 percent disability rating.  The Veteran's does not have near-continuous panic or depression affecting the ability to function independently, appropriately, and effective that would be more consistent with a 70 percent rating.  

In particular, the General Rating Formula lists, inter alia, anxiety, suspiciousness, and difficulty sleeping, among the types of symptoms associated with a 30 percent rating.  These are not unlike those the Board finds to be associated with this Veteran's PTSD.  Id.

The record also documents multiple other indications that a 30 percent disability rating is also described, consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  For example chronic sleep impairment, such as that reported by the Veteran, is indicative of a 30 percent disability rating.  The February 2008 VA examiner also noted depression and anxiety, consistent with a 30 percent disability rating.  

The Board notes that although the Veteran had complained of memory loss to the February 2008 VA examiner, that VA examiner indicated that the complaints of memory lapses could not be tied to PTSD.  She further noted that the depressive symptoms likely had a detrimental effect on memory and concentration, but the other symptoms described would not suggest that the severity would be expected to be what the Veteran had described as "blanking out" when he was driving.  Therefore, such symptoms would be more indicative of a 30 percent disability rating.

Furthermore, the February 2008 VA examiner actually found that the Veteran only had mild to moderate PTSD symptoms, within the last few months.  The VA examiner opined that the symptoms did not preclude employment.  

However, there are also instances where the Veteran's symptoms are of the type associated with a 50 percent rating, including disturbances of motivation and mood and difficulty establishing and maintaining effective social relationships.  As previously noted, the Board must look to the frequency, severity, and duration of the impairment in order to determine the appropriate rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  

Giving the Veteran the benefit of the doubt, the Board previously found that a 50 percent disability rating for occupational and social impairment with reduced reliability and productivity is supported by the record.  However, higher 70 or 100 percent ratings are not supported by the record.

The record documents difficulty in establishing and maintaining effective social relationships.  The September 2007 letter from J. Lierly noted that the Veteran had social isolation and difficulty relating to other people.  A July 2007 VA medical record noted that the Veteran would retreat from family visits and avoided outings; however he also reported that he was family oriented.  The September 2007 VA medical record indicated that though people made the Veteran nervous, he was able to get around it for the most part.  

Also, the record documents disturbances of motivation and mood, consistent with a 50 percent disability rating.  For example, in a July 2007 VA medical record, the Veteran reported that his mind was not as sharp and his wife felt his performance had changed, such as the Veteran not calling clients back about work.  However, at the same time, the Veteran reported that he had a "good feeling," enjoyed life, and had no suicidal or homicidal ideation.  Similarly, the August 2007 VA medical provider found that the Veteran was able to function pretty well.

Additionally more consistent with a 50 percent disability rating are the Veteran's GAF scores.  The Veteran has received GAF scores of 55 (July and August 2007 VA medical records), 61 (September 2007 VA medical record), and 58 (February 2008 VA examination).  A GAF score between 51 and 60 contemplates some moderate symptoms (e.g., flat affect and circumstantial speech) or moderate difficulty with social, occupational functioning).  A GAF score of 61 is indicative of some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic and Statistical Manual of Mental Disorders, 5th Edition of the American Psychiatric Association in the rating schedule).  

The April 2016 VA medical opinion provider specifically noted consideration of the July 2007 VA mental health center diagnostic assessment and found that it suggested only mild to moderate PTSD symptoms.  

Given the level of functioning demonstrated by the Veteran above, and found by the VA medical professionals, a 70 percent disability rating or higher is not warranted.    The Veteran did not have occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to his psychiatric symptoms, consistent with a 70 percent disability rating.  

There has also been no demonstrated occupational and social impairment greater than reduced reliability and productivity consistent with a 50 percent disability rating.  During the February 2008 VA examination, the Veteran's wife indicated that he had stopped working secondary to his back.  Indeed, the Board again notes that the August 2007 VA medical provider specifically found that the Veteran was generally able to function pretty well.  The September 2007 VA medical provider similarly found that the Veteran had been fairly highly functioning despite his PTSD diagnosis and continued to work in construction and was not limited by avoidance or anxiety.

Furthermore, the applicable record showed that the Veteran was able to perform activities of daily living, and had normal judgment, speech and thought process.  The July 2007 VA medical provider found that the Veteran's thought process was coherent, logical, and linear; the Veteran had good judgment and insight.  The August and September 2007 VA medical providers similarly noted a linear thought process.  The February 2008 VA examiner found that the Veteran was oriented to all spheres and thought processes and associations were logical and tight without loosening of associations or confusion.  

This record does not demonstrate total social impairment, to include as due to symptoms such gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name to warrant a 100 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Although his PTSD was shown by the lay reports as including hallucinating about war scenes and becoming delusional, as well as, flashbacks, notably no such complaints were made to medical providers, other than in conjunction with nightmares or sleep impairment.  Rather, medical providers, such as the July 2007 VA medical provider, consistently found no hallucinations or delusions.  Additionally, as noted above, the Veteran was functioning very well and maintained close relationships with his family and worked in construction, only quitting due to his back.  His main issue was sleep impairment.  

As indicated above, the medical evidence never indicated gross impairment in thought processes or communication.  The Veteran also repeatedly denied suicidal and homicidal ideation, as repeatedly documented by the VA medical records and February 2008 VA examination.   Furthermore, the Veteran has been able to maintain effective relationships, as noted above, with his wife and family.  

The Board recognizes that in the last year before his death, the Veteran was disoriented and demonstrated cognitive impairment, however, the April 2016 VA examiner specifically indicated that the psychotic symptoms were not related to PTSD or depression.  The VA medical opinion provider specifically found "no indication of a delirium which could be related in any way to PTSD and/or depression."  There is no medical evidence of record contrary to that finding.  Indeed, the January 2011 VA medical opinion and the VA medical records addressing that matter indicated possible causes that were not his PTSD.  Therefore, these symptoms should not be considered in evaluating the severity of the Veteran's PTSD.  

The Board notes that the Veteran and his spouse had implied that the Veteran's PTSD was more severe than indicated by the 50 percent disability rating, but this is not borne out by the record above.  

With respect to the Veteran's occupational functioning and impairment, the Board observes the Veteran reported working in construction until two to three months prior to his February 2008 VA examination.  He contends that he had to stop working due to his back disability.  Nevertheless, this VA examiner found that the Veteran's PTSD symptoms cause no more than mild to moderate impact and do not preclude employment.  The Board finds that these statements from the medical professional are more probative as to the issue of occupational impairment due to PTSD symptoms than any lay testimony provided by the Veteran or the appellant.  Thus, the Veteran's PTSD did not result in marked or substantial occupational impairment during the timeframe on appeal.  As such, although the Veteran may have had some level of occupational impairment due to his PTSD symptoms, the Board finds that based on the Veteran's work history he did not have deficiencies in work functioning as contemplated for a 70 percent rating or total occupational impairment as contemplated for a 100 percent rating.  In this regard, the Board notes that the 50 percent rating assigned is recognition of significant industrial impairment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  As demonstrated above, the Veteran's symptoms were most consistent with 30 and 50 percent disability ratings.  His overall disability level is most consistent by occupational and social impairment with reduced reliability and productivity, indicative of a 50 percent disability rating.

In summary, during the entire timeframe on appeal, Veteran did not have the degree of deficiencies in social or occupational functioning in most areas as contemplated for a 70 percent rating or total social and occupational impairment as contemplated for a 100 percent rating.  He certainly did have deficiencies in some areas, but the greater weight of evidence demonstrates that it was to a degree no more than contemplated by the 50 percent rating currently assigned.  

C.  Extraschedular Consideration

The Board has also considered whether an extra-scheduler rating is warranted, for the service-connected PTSD.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1)).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. Id. The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as 'marked interference with employment' and 'frequent periods of hospitalization.' Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

Here, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the respective rating schedule.  In this regard, the rating criteria clearly contemplate the Veteran's level of occupational and social impairment, as the criteria are broadly stated, and contain  non-exhaustive examples.  In sum, there are no additional symptoms of the Veteran's PTSD that are not currently addressed by the rating schedule.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that an extra-schedular rating, or referral for consideration of one, is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The appellant's claim for a disability rating in excess of 50 percent for the Veteran's PTSD is denied.  





ORDER

A disability rating in excess of 50 percent for PTSD is denied.



____________________________________________
MICHAEL E. KILCOYNE  
Veterans Law Judge, Board of Veterans' Appeals










Department of Veterans Affairs


